DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to applicant argues on pages 7-9 Chien fails to disclose “generating a plurality of frames …and adjusting a size of the combined frame based on number of subjects depicted in the combined frame” [See applicant's argument: pages 7-9]; while the applicant points are understood the examiner respectfully disagrees. As Examiner cited in previous office action, pages, 2-4. Chien discloses chroma sub-blocks based on  luma sub-blocks, where top luma sub blocks has a motion vector MV0 and bottom luma sub blocks has a motion vector MV1.  In asstion chien discloses chroma sub-block correspond to luma block  and luma block  divided into luma sub-blocks . Luma sub-blocks referenced based on their relative location within luma block;  luma sub-block referred to as a top-left  sub-block, luma sub-block referred to as a top-right  sub-block, luma sub-block  may be referred to as a bottom-left sub-block, and luma sub-block  may be referred to as a bottom-right sub-block. Luma block 8×8 samples, chroma sub-block  and each of luma sub-blocks  may be 4×4 samples [See Paragraphs 99-102, 115-116, 122-128 and 233-235].
Regarding dependent claims, in response to applicant's arguments, the examiner
recognizes that obviousness may be established by combining or modifying the
teachings of the prior art to produce the claimed invention where there is some teaching,
suggestion, or motivation to do so found either in the references themselves or in the

Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re
Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-4, 9-12, 14-15, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (Wei-Jung Chien) (US 20200112740).
Regarding Claim 1, Chien  discloses a method of processing video data, comprising: determining, during a conversion between a current video unit of a video and a bitstream of the video, that motion vectors of control points for a luma block of the current video unit based on an affine mode, wherein a color format of the current video unit is 4:2:0, and wherein the current video unit comprises the luma block and a chroma block [See abstract and Paragraphs 71, 78-80 and 86-87;   dividing the luma block into luma sub-blocks;  dividing the chroma block into [See Paragraphs 116-119]; determining a luma motion vector for each luma sub-block based on the motion vectors of the control points, and determining a chroma motion vector for each chroma sub-block [See Paragraphs 116-119];  and the luma block based on the luma motion vector of each luma sub-block [See Paragraphs 118-120]; wherein the chroma block comprises at least one chroma group, and four chroma sub-blocks included in a same chroma group share a same chroma motion vector which is derived based two luma motion vectors of two corresponding luma sub-blocks at a diagonal or anti-diagonal positions [See Paragraphs 117-124], and wherein the four chroma sub-blocks correspond to four luma sub-blocks, a top-left one of the four luma sub-blocks has motion vector MV.sub.0, and a bottom-right one of the four luma sub-blocks has motion vector MV.sub.1, and wherein the same chroma motion vector is derived based on applying a scaling factor to an intermediate motion vector MV*, and the MV* is derived based on the MV.sub.0 and the MV.sub.1 positions  [See Paragraphs 99-102, 115-116, 122-128 and 233-235].
 	Regarding Claims 3 and 14, Chien discloses wherein the intermediate motion vector MV* is derived based on applying an offset-based averaging operation on the MV.sub.0 and the MV.sub.1 [See Paragraphs 99-102, 122-125 and 233-235].
Regarding Claims 4 and 15, Chien discloses wherein the intermediate motion vector MV*=Shift(MV.sub.0+MV.sub.1,1), wherein Shift(x,1)=(x+offset)&gt;&gt;1, offset is equal to 0 or 1, and wherein &gt;&gt;represents a right shift operation 1 [See Paragraphs 99-102, 122-125 and 233-235].
 Regarding Claims 9 and 22, Chien discloses reconstructing the chroma block based on the motion vectors of the chroma sub-blocks [See Paragraphs 230-234].
Regarding Claims 10, Chien discloses wherein the conversion includes encoding the current video unit into the bitstream [See Paragraphs 37-42, 152-156 and 197-201].
 	Regarding Claim 11, Chien discloses wherein the conversion includes decoding the current video unit from the bitstream [See Paragraphs 152-156 and 197-201].
Regarding claim 12, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 19, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-8, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (Wei-Jung Chien) (US 20200112740) in view of Xu et al. (US 20200228815) (Meng Xu)
 Regarding Claims 5 and 16, Chien does not explicitly disclose wherein a number of the control points is 2. 
See Paragraphs 128-135].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chien to add the teachings in Xu as above, to provide a method that improved efficiently video quality and reduces complexity and latency in the decoder side motion vector derivation [See abstract Xu].
 Regarding Claims 6 and 17, Chien does not explicitly disclose wherein the control points include a top-left control point and a top-right control point. 
However, Xu discloses wherein the control points include a top-left control point and a top-right control point [See Paragraphs 128-135].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chien to add the teachings in Xu as above, to provide a method that improved efficiently video quality and reduces complexity and latency in the decoder side motion vector derivation [See abstract Xu].
 	Regarding Claims 7 and 18, Chien does not explicitly disclose wherein a number of the control points is 3. 
However, Xu discloses wherein a number of the control points is 3 [See Paragraphs 128-135].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chien to add the teachings in Xu as above, to provide a method that improved efficiently video quality and reduces complexity and latency in the decoder side motion vector derivation [See abstract Xu].
Regarding Claims 8 and 21, Chien does not explicitly disclose wherein the control points include a top-left control point, a top-right control point and a bottom-left corner control point. 
However, Xu discloses wherein the control points include a top-left control point, a top-right control point and a bottom-left corner control point [See Paragraphs 128-135].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chien to add the teachings in Xu as above, to provide a method that improved efficiently video quality and reduces complexity and latency in the decoder side motion vector derivation [See abstract Xu].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487